OPINION — AG —  29 O.S. 1961 521 [29-521](A) DOES NOT PROHIBIT A HUNTER FROM CARRYING A SHOTGUN AND USING A DOG TO HUNT AND/OR RETRIEVE DUCKS, PRAIRIE CHICKENS, DOVES, PHEASANTS, OR TURKEYS DURING THE OPEN SEASON FOR SUCH WILDLIFE. FURTHERMORE, SAID SECTION DOES NOT PROHIBIT A HUNTER FROM USING A SPECIES OF DOG WHICH IS COMMONLY KNOWN AS A "BIRD DOG" INCLUDING ALL POINTING DOGS, SETTERS, POINTERS, GERMAN SHORT HAIRED POINTERS AND BRITTANY SPANIELS, WHILE HUNTING SQUIRRELS, RABBITS AND OTHER ANIMALS DURING OPEN SEASON ON SAID GAME. FURTHERMORE, SAID SECTION DOES AUTHORIZE A HUNTER TO CARRY A PISTOL TO AND FROM THE TRAINING FIELD AND WHILE ACTIVITY ENGAGED IN TRAINING A DOG TO HUNT QUAIL. THAT SAID SECTION MODIFIED 21 O.S. 1961 1272 [21-1272] ONLY TO THE EXTENT AND FOR THE PURPOSE AS SET FORTH IN 521(A). OTHERWISE, SECTION 1272 SUPRA IS TO REMAIN IN FULL FORCE AND EFFECT. FURTHERMORE, THE TERM "BIRD DOG" AS USED IN SECTION 521(A) DISCLOSED A LEGISLATIVE INTENT THAT SAID TERM WAS TO APPLY TO ANY BREED OF DOG THAT WAS BEING TRAINED TO HUNT QUAIL. CITE: 29 O.S. 1961 305 [29-305]  (LEE W. COOK)